FLANIGAN, Judge
(concurring in the result).
I respectfully concur in the result.
The majority opinion holds that the language “if such certificated employee has been re-employed five times within the district,” appearing in § 168.101, par. 6, means re-employment in the same position, in this case the position of principal, rather than re-employment in any position.
The language “in the same staff position” is found in § 168.101, par. 2, § 168.101, par. 3, and § 168.101, par. 6. In addition, § 168.101, par. 3, refers to “re-employment in his present staff position.” When the legislature, in using the term “re-employment,” intended to restrict it to re-employment in the same staff position, it specifically said so. No such limitation appears in the opening phrase of § 168.101 which reads: “If such certificated employee has been re-employed five times within the district ...” The majority opinion would insert, by construction, the language “in the same staff position” immediately following the word “re-employed.” Such construction, in effect, convicts the legislature of a negligent omission of a phrase which was specifically inserted three other times in the statute.
I do not think the foregoing issue of statutory construction need be reached because plaintiff Beal was accorded the benefits of § 168.101 whether or not he was entitled to them.